Case 2:19-cV-00620-.]FB-AKT Document 2 Filed 01/31/19 Page 1 of 2 Page|D #: 44

AO 440 (Revl 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

Thomas |V|urphy,

 

P[az`ntin(s)

v. Civil Action No.

Co|onia| Springs Golf Course, lnc.
and Stephen D. Locke,

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

TO: (Defendam’s name andadd)~ess) Colonia| Springs Golf Course, lnc.
1 Long island Avenue
East Farmingda|e, New York 11735

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Ped. R. Civ.
P. 12 (a)(Z) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the F ederal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Andrew J. Campane||i, Esq.

Campane|li & Associates, P.C.
1757 |\/|errick Avenue, Suite 204
Merrick, New York 1 1566

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the couit.

DGUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of CIerk or Deputy Clerk

l

Case 2:19-cV-0062O-.]FB-AKT Document 2 Filed 01/31/19 Page 2 of 2 Page|D #: 45

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(T his section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

ThiS SUmIl'lOl'lS fOI' (narne of individual and tit[e, ifany)

 

was received by me on (dare)

Date:

EI l personally served the summons on the individual at @Iace)

 

on (dare) ; or

 

[l l left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (daie) , and mailed a copy to the individual’s last known address; or

['_'l l served the summons on (name ofindividual) , who is

 

designated by law to accept service of process on behalf of (name aforganizazion)

 

 

 

on (date) ; or
El I returned the summons unexecuted because ; or
|:I Ofll€l' (Specijj/).'
My fees are $ for travel and $ for services, for a total of $ 0_00

l declare under penalty of perjury that this information is true.

 

Sei'ver ’s signature

 

Printed name and title

 

Sel'ver ’s address

Additional information regarding attempted service, etc:

